Per Curiam.

Workman asserts that the court of appeals erred in dismissing his habeas corpus petition. In order to withstand dismissal, a petition for a writ of habeas corpus must conform to R.C. 2725.04 and state with particularity the extraordinary circumstances entitling the petitioner to the writ. McBroom v. Russell (1996), 77 Ohio St.3d 47, 48, 671 N.E.2d 10,11.
The court of appeals correctly held that Workman did not comply with R.C. 2725.04(D) because he did not attach all his pertinent commitment papers. Brown v. Rogers (1995), 72 Ohio St.3d 339, 340-341, 650 N.E.2d 422, 423. The nunc pro tunc entry attached to Workman’s petition references sentences in nine different criminal cases which were not attached to the petition. Although Workman’s claim is primarily based on the nunc pro tunc entry, the court of appeals did not err in holding that the other judgments referred to in that entry *175were pertinent and that it was impossible to have a complete understanding of Workman’s claim without them. Bloss v. Rogers (1992), 65 Ohio St.3d 145, 146, 602 N.E.2d 602.
In addition, even assuming that Workman’s contentions on appeal are correct, reversal of the court of appeals’ judgment is unwarranted because Workman also failed to verify his petition in accordance with R.C. 2725.04. McBroom, 77 Ohio St.3d at 48, 671 N.E.2d at 11; Messer v. McAninch (1997), 77 Ohio St.3d 1511, 673 N.E.2d 1383.
Based on the foregoing, the court of appeals properly dismissed the petition. Accordingly, we affirm the judgment of the court of appeals.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.